DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded nut sections operable to attach to an electrical box, adjustable strap and a tie wrap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:  in line 3 “a second sectioned” should be “the second sectioned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites that the threaded nut is operable to attach to at least one of “electrical box, adjustable strap and a tie wrap”. This is not shown or described in the application as filed in such a way as to allow one of ordinary skill in the art to make or use the invention. While figure 6 of the present disclosure shows the threaded nut operably attached to a bracket, being a U-bracket, and supporting what could be considered a pipe, cable or conduit, none of the figures show the threaded nut operably attached to an electrical box, adjustable strap or tie wrap. The specification merely recites the same language as the claim, namely that “The spin nut 10, 1700, 1800, 1900 is operable to attach to at least one of: a bracket 300; a pipe 610, a Y or U shaped bracket 620, a suitable wire, cable, conduit, electrical box, an adjustable strap, and a tie wrap.”(see para[0052]).  However it is unclear how the threaded nut would be structured and arranged such that it could be attached to an electrical box, adjustable strap or a tie wrap as recited in the claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4 it is unclear how the threaded nut sections, or threaded nut, are operable to attach to a cable, conduit, electrical box, adjustable strap or tie wrap, as these are not shown in the figures, and no description of how the thread nut would operable to attach to these items has been provided. In claim 5 it is unclear which threaded nut section is being referenced. It appears claim 5 should recite “wherein the threaded nut 

Response to Arguments
Applicant's arguments filed 9/12/22 have been fully considered but they are not persuasive. With regards to the drawing objection, applicant contends that paragraph [0052] of the present application describes attachment to different objects and shapes such as an electrical box, adjustable strap and tie wrap, and references figures 6-12. Paragraph [0052] merely recites that the spin nut is operable to attach to an electrical box, adjustable strap or tie wrap, however this is not shown in the figures, and it is unclear how the spin nut would be operable to attach to each of the elements. The application provides no details or explanation as to how the present spin nut would be operable to attach to an electrical box, adjustable strap or tie wrap. With regards to the term “cindered” it appears this term is being used as synonymous with “sintered”. It is unclear what material is being sintered or cindered, i.e. “cindered metal” etc. 

Allowable Subject Matter
Claims 1-3,7-15,17-19 and 21-23 are allowed.
Claim 20 would be allowable if amended to overcome the above claim objection. 	Claims 4-6 and 16 would be allowable if amended to overcome the above 112(a) and 112(b) rejections. 
Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632